DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Base claim 1 already includes the determination of end-tidal partial pressures of carbon dioxide.  It is noted that the applicant considers ACO2 as stated on page 5 of the Remarks dated July 14, 2020.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (Pub. No. 2014/0194793) in view of Weihu et al. (Weihu: “End-Tidal Carbon Dioxide Concentration Monitoring in Obstructive Sleep Apnea Patients”).
Regarding claim 1, Nakata discloses a system comprising: a controller (1908 of Fig. 14C; inherently necessary for the system of Nakata to function);a breathing sensor 1904 securable to a patient and configured to determine breathing data of the patient; a stimulator 1906 securable to the patient and configured to stimulate the patient; the controller configured to execute instructions to: obtain the breathing data of the patient from the breathing sensor; determine, based on at least the breathing data of the patient, whether the patient is to be stimulated(see at least par. 0179); and deliver, using the stimulator, stimulations to the patient, in response to determining that the patient is to be stimulated (see at least par. 0179).


2 from breathing data-- to effectively evaluate sleep-related disorders such as obstructive sleep apnea (OSA).  Non-invasiveness and ease of application are taught to be recognized advantages of such a system (p. 190, Introduction), and result in a more practical manner of monitoring patients in a sleep study setting (p. 192, Discussion).  As Nakata discloses that the invention has application to apnea monitoring and therapy, and as Weihu teaches that a practical, convenient way of monitoring sleep apnea disorders is to use breathing data to calculate an end-tidal partial pressure of carbon dioxide, those of ordinary skill in the art desiring a convenient, non-invasive system well-suited to monitor sleep study patients –all important considerations when dealing with patients with sleep disorders—would have considered it a matter of obvious design to include the recited breathing sensor/analyzer in the system of Nakata.
Regarding claim 2, Nakata discloses that it was old and well-known to use respiration belts secured to the chest or abdomen (pars. 0085, 0086, 0167, 0174, etc.).
Regarding claim 5, note the comments above regarding the rejection of said claim under §112.
Regarding claim 7, given that typical PETCO2 levels of healthy individuals are known, the comparison of a measured PETCO2 level with a threshold in order to establish whether or not an individual’s respiration is to be considered normal or 
Regarding claim 9, see at least par. 0010.
Regarding claim 10, note the comments above.  Nakata teaches that a variety of different sensors may be included including chest (and/or abdominal) movement, microphones, acoustic sensors, etc., for independent measurement and analysis of the sleep condition (par. 0086, 0177, 0178, 0196, 0209, 0285, etc.).  A chest strap is considered to be inherently securable to the sternum of the patient.
Regarding claim 22, Official Notice was taken that it was old and well-known to monitor skin impedance in order to determine the quality of stimulation electrode contact and to not deliver stimulation if the impedance falls outside of an acceptable range.  Attempting stimulation in poor contact situations may result in excessive current densities to skin tissue and/or ineffective stimulation.  Lacking adequate traversal, this feature is now considered admitted prior art.
Regarding claim 24, it was old and well-known in the medical stimulator art to allow programmed control of stimulator output through a user interface.  Official Notice was taken in the previous Office Action.  Such a feature permits one to tailor the stimulation to the individual to maximize stimulus effectiveness and/or patient comfort.  Such a feature also allows one to account for the placement of electrodes at different desired locations, the stimulation of select nerves, and the ability of the device to be used on a host of different individual patients.  Lacking adequate traversal, this feature is now considered admitted prior art.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of Koch (Pub. No. 2014/0243698).
Regarding claim 3, while Nakata discloses that breathing sensors such as incorporated into a face mask securable to a mouth and/or nose of a patient may be used (see Fig. 14C; the use of a gas monitoring unit is inherently required in order for such a sensor to function), he does not explicitly discuss the use of a “breath sampling tube.”  Such a feature, however, is old and well-known in the respiratory gas monitoring art as shown by element 24 in Koch.  Numerous advantages are delineated by Koch in the use of such an element in pars. 0012 and 0027.  To employ this basic feature on the face mask of Nakata would have therefore been considered blatantly obvious.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of O’Connor et al. (O’Connor: Pat. No. 4,485,822).
While Nakata discloses the use of nasal airflow monitors, he does not discuss explicit details as to the use of a nose cannula or sampling tube.  Such structure, however, is old and well-known in the art as shown by O’Connor (see Fig. 4).  Given the suggestion by Nakata that nasal airflow sensors may be used, and the provision of old and well-known nasal airflow sensor structure by O’Connor which has the advantages listed in col. 5, lines 1-35, those of ordinary skill in the art would have found it blatantly obvious to include a nose cannula and sampling tube.  
Claims 8, 13, 14, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of Mannheimer (Pub. No. 2003/0018241).
Regarding claims 8 and 18, while Nakata does not appear to explicitly discuss determining an “area-under-the-curve” analysis summation of oxygen saturations below a threshold, Mannheimer teaches in a medical device that such areas (i.e., integration of the O2 saturation curve) may be used to determine when the trend readings have fallen below a threshold in order to trigger an alarm (see for example par. 0026).  Clearly as Nakata discloses the importance of monitoring oxygen saturation levels in monitoring and treating sleep apnea, and Mannheimer suggests a superior method of ensuring accuracy of measured oxygen saturation levels involving an “area-under-the-curve” summation analysis, those of ordinary skill in the art would have considered any suitable method of detecting the apneic conditions discussed by Nakata to be obviously available and suitable for use in the Nakata invention. 
Further with respect to claim 18, Mannheimer discloses that it may behoove one to only indicate an alarm condition if the differences between the “area-under-the-curve” analysis summation is below a threshold oxygen saturation level for a specified duration of time to eliminate nuisance alarms (see for example pars. 0003, 0006).The exact manner of obtaining a result indicative of saturation levels being below a threshold for a particular duration is one of obvious design with the choice of methods the designer’s prerogative.

Regarding claim 16, the data obtained by Nakata is considered to inherently be taken over a period of time, as such is the nature of monitoring a patient.
Regarding claim 19, Nakata discloses that detection of oxygen saturation levels is an important parameter when dealing with patients suffering from sleep apnea (par. 0208).  While Nakata does not explicitly refer the determination of SpO2 average over a period of one minute, Mannheimer discloses that such determination may be useful in more accurately determining alarm conditions (see for example Figs. 2 and 4).  Further, the calculation of average values is a well-known statistical technique for eliminating temporary anomalies or spurious activity such as noise from negatively affecting the accuracy and validity of any measurement.  The time period over which an average is taken would clearly have been considered a matter of obvious design dependent upon the application at hand and routine experimentation to optimize the period over which the measurement is taken, along with the experience of the medical professional under whose care the patient resides.  Any artisan desiring to maximize system effectiveness and efficiency, would have therefore seen such limitations as obvious. 
Regarding claim 21, note pars. 0003, 0006 of Mannheimer.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view Waner et al. (Waner: Pub. No. 2018/0015282).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of in view of Schepis et al. (Schepis: Pub. No. 2017/0333706).
Nakata is silent as to the use of variable voltage, and/or constant current stimulation pulses.  Such pulses are, however, well-known in the art as shown by Schepis (see par. 0060).  Given that both Schepis and Nakata are attempting to stimulate similar nerves such as the hypoglossal for apnea treatment, those of ordinary skill in the art looking to provide effective stimulation in the Nakata system, would have found it obvious to utilize the well-known pulse parameters disclosed by Schepis.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, Weihu and Mannheimer, as applied to claims 8, 13, 14, 16, 18, 19 and 21 above, and in further view of Baker, Jr. (Baker: Pub. No. 2009/0171167).
While Nakata suggests that alarms may be generated based on respiratory conditions as appropriate (see pars. 0147, 0152), he does not specifically refer to pulse oximetry data using one or more thresholds.  Baker discloses a related system wherein such alarms are generated using one or more thresholds (see for example pars. 0037-0039)(as an aside, the examiner considers any alarm to require some form of threshold in order to function as an alarm).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of L’her et al. (L’her: Pub. No. 2014/0158124).
Regarding claim 20, while Nakata does not explicitly refer to counting the number of events during which oxygen saturation falls below a threshold value within a time period as a trigger event, Nakata does teach that it is important to monitor such clinically significant apnea events (see for example par. 0176).  L’her discloses a related system wherein it is disclosed that, among a host of relevant parameters, the number of desaturations (oxygen saturation events falling below various percentage thresholds during a sleep period), may be counted (par. 0077).  The use of such a trigger metric allows one to enable stimulation only when considered absolutely necessary, thus eliminating unnecessary, frequent stimulation resulting in an inefficient system and patient discomfort.  Clearly such information in a system intent on treating sleep apnea would be a critical event to monitor given the relationship of such events to the detection .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Weihu, as applied to claims 1, 2, 5, 7, 9, 10, 12, 22 and 24 above, and further in view of Westbrook and Gambert et al. (Gambert: Pat. No. 6,699,202).
Regarding claim 23, Nakata teaches that any number and combination of sensors may be employed for detecting and treating sleep apnea including a pulse oximetry sensor for determining oxygen saturation (par. 0023).  Regarding the use of a breathing gas sensor for detecting PETCO2, see the rejection of this feature in claim 1.  
Nakata does not discuss the detection of PAO2 utilizing a breathing gas sensor.  Gambert, however, discloses that one may employ breathing gas sensors to determine PAO2 (as well as partial pressure of carbon dioxide) on a breath-by-breath basis (see, for example, the Abstract and Summary of the Invention).  Such a sensor is taught to be provide an improved method of determining oxygen partial pressure measurements in a simple, non-invasive, cost-effective yet accurate manner.  Westbrook teaches, as is old and well known, that patient’s suffering from sleep apnea exhibit a reduction in PAO2 levels (par. 0017).  Weihu teaches the importance of non-invasive sensors in sleep studies.  Any artisan given the suggestion by Nakata that a variety of sensors may be included; the suggestion by Westbrook that PAO2 is an important parameter to detect when evaluating sleep apnea risks; and given the advantages elaborated by Gambert on the use of breathing gas sensors for detecting PAO2, and the desirability of non-invasive sensors by Weihu, those of ordinary skill in the art would have considered the exact configuration and type of known sensors employed in the Nakata system to be a ..
Response to Arguments
Applicant's arguments filed July 14, 2020 have been fully considered but they are not persuasive.
The applicant asserts that there is no teaching, suggestion or motivation in any of the cited references to use breathing data of any type to determine PACO2, and thus no teaching, suggestion or motivation to use end-tidal breath to calculate PACO2.
The examiner disagrees as detailed in the rejection above.  Weihu specifically teaches that such measurements based on breathing data are highly beneficial for applications such as described by Nakata.  Gambert explicitly teaches that PACO2 and the partial pressure of CO2 may be determined as well through the use of breathing data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
January 15, 2021